﻿It is a great privilege for my delegation to participate in the deliberations of the forty-fourth session of the General Assembly. I bring to you, Mr. President, and the delegations assembled here the warm greetings of the President, the Government and the people of the Somali Democratic Republic, and best wishes for the success of this important session of the General Assembly.
Permit me at the outset, Sir, to extend to you the sincere felicitations of my delegation on your unanimous election to the high office of President of this session. Somalia has close brotherly ties with your country, Nigeria, which continues to play a leading and constructive role in furthering the purposes and principles of the United Nations Charter and in promoting world peace, freedom and development. We assure you of our fullest support and co-operation as you discharge your onerous responsibilities. I take this opportunity also of extending our congratulations to the other members of the Bureau.
We express our deep appreciation also to Mr. Dante Caputo for the valuable contribution he made to the cause of international peace and co-operation during his term of office as President of the forty-third General Assembly session.
Similarly, we pay a tribute to the Secretary-General of our Organization, Mr. Javier Perez de Cuellar, for his total dedication to upholding the principles and purposes of the United Nations Charter and his untiring and relentless efforts to strengthen the Organization as an instrument for the promotion of world peace, security and development. His illuminating report on the issues before us constitutes in our view a significant input to the deliberations of the current session of the Assembly.
With the founding of the United Nations, mankind for the first time established a permanent institutional arrangement for the peaceful resolution of conflicts and co-operation among States. The Charter of the United Nations brought about fundamental changes in international relations, with far-reaching consequences. It expressed the determination "... to reaffirm faith in fundamental human rights, in the dignity and worth of the human person ... and of nations, large and small ...". It thus recognized that for world peace to be lasting, it must be underwritten by the attainment of human rights. The Charter also established a new concept of international morality based on peace and justice among nations. No longer can we accept that force alone should determine disputes between nations. Each dispute must be judged in terms of its relative content and merit, and measured in the context of international law.
The Charter of our Organization, in Article 1, upholds the right to self-determination of peoples under colonial rule, and enshrines it as a basic principle.
A watershed in the history of the Organization's involvement was marked by the adoption in 1960 of the Declaration on the Granting of Independence to Colonial Countries and Peoples, contained in General Assembly resolution 1514 (XV). The Declaration left no doubt about the position of the world community on the question of decolonization. Subjection of people to alien domination and exploitation was proclaimed a denial of fundamental human rights, contrary to the Charter. It also recognized the right of all peoples to self-determination and therefore the right freely to determine their political status and pursue their economic, social and cultural development. Further, the Declaration made it clear that the process of liberation is irresistible and irreversible and that, in order to avoid serious crises, an end must be put to colonialism and all practices of segregation and discrimination associated with it.
The achievements of the United Nations in the fulfilment of the hopes and the aspirations of colonized peoples in Africa, Asia, the Caribbean, the Pacific and other areas to gain the independence of their homelands have indeed been historic. The threefold increase in the membership of the Organization is eloquent testimony to its great success in the field of decolonization. However, the final goal of making this body universal is yet to be attained. In direct contravention of the provisions of the Charter and the Declaration, in various parts of the world forces are dominant that oppose the inalienable right of peoples to self-determination and are thus blocking their emancipation. There are numerous examples of the violation of human rights by the brutal forces of occupation and repression. Powers and regimes that make the forcible denial of the fundamental right of peoples to self-determination the foundation and philosophy of their policy continue to hide their positions behind the shield of certain "principles" which they conveniently use to prevent action by the world community against them.
The United Nations is under an obligation to oppose those forces and take concerted action in support of the legitimate aspirations of oppressed peoples. Somalia firmly believes that complete and full realization of the noble task of the total elimination of all forms of colonialism must continue to be a high priority of the United Nations in order to ensure justice and freedom to all peoples still languishing under the yoke of colonial domination and oppression. The Charter does not just stop at aiming at the creation of instruments of human rights, decolonization and peace. It also recognizes that the struggle against hunger, disease, deprivation and illiteracy would have to be waged on a global basis through the collective efforts of all nations. Peace would be fragile at best if the problem of economic and social injustice is not adequately addressed. The words "global interdependence" are no longer merely a fashionable term; they have become a key to the solution of many problems confronting our planet at the present time.
In this context, it is a matter of deep concern to us that most of the developing countries continue to remain outside the mainstream of progress achieved in the world economy in recent years. They are in the throes of severe crises, which tie down their economies and strangle their development process. In most of Africa, for example, per capita incomes have continued to fall. Many of the poorest countries, particularly the least developed countries, have become even poorer. Unemployment in the developing world as a whole has increased enormously. The recovery in the price structure of primary commodities continues to be insufficient to lead to a fundamental change in the overall trend in commodity markets. The debt crisis which erupted simultaneously in many developing countries in the early 1980s, continues unabated, thereby severely straining their development efforts. Real interest rates have remained exorbitant, seriously affecting the economies of developing countries. A resurgence of protectionism in the developed countries continues to impede exports from developing countries. Official development assistance has stagnated and the private flow of resources to developing countries has fallen sharply. A newer and even complex dimension of the development crisis has emerged with accelerated degradation of the global environment, often caused by acute poverty. Thus, developing countries continue to remain prisoners to a system which is outside their control and which has only contributed to deepening and complicating their development crisis.
Undeniably, the required acceleration of growth in the world economy and the integration of the developing countries in that process in an effective and long-term manner requires a supportive international environment. This should include an increased net flow of resources on concessionary terms to developing countries, to meaningfully supplement their own development efforts. This is necessary in order to facilitate the implementation of their structural adjustment programmes, modernize and diversify their economic bases, eradicate poverty, improve their environment and develop their human resources. The reactivation of growth in the developing countries will also depend on their ability to solve the serious debt burden. This acute problem must be addressed in an integrated and comprehensive manner without any further delay.
The development crisis is dramatized by the plight of the least developed countries, which have been facing formidable structural handicaps and experienced extreme deterioration in their overall socio-economic situation. During the 1980s, despite significant domestic policy measures undertaken by them pursuant to the Substantial New Programme of Action, the effects of their adverse external economic climate have been further exacerbated by the failure to implement the recommendations of the Programme and its mid-term review. In this context, we would like to underscore the significance of enhanced international efforts to reactivate the growth and development of the least developed countries. We would also emphasize the importance of the Second United Nations Conference on the Least Developed Countries to be held in 1990, which should adopt a substantial plan of action for the sustained development of the least developed countries for the 1990s.
The prevailing economic situation in Africa calls for more effective implementation of commitments by developed countries to permit full realization of the objectives of the United Nations Programme of Action for the Recovery and Development of Africa, 19 86-19 90.
The socio-economic crisis that engulfed many developing countries, and particularly the least developed among them, has been further exacerbated by certain developments that have strained the capacity of these countries to survive. Somalia, for example, has become a host to large numbers of refugees, whose number has been swelling in large proportions. The international community has always recognized the Somali people as being the biggest donors to these refugees, who have been provided asylum at a considerable cost to the national economy and social development.
Unfortunately, of late, refugees in Somalia have been experiencing drastic shortages of food, medicine and other relief aid which have created serious hardships and made their very survival almost impossible. While there is a need for a long-term refugee programme in Somalia, which my Government fully supports, we believe that the decision recently made by the United Nations High Commissioner for Refugees and the World food Programme to suspend food aid to refugees is unjustified and will have serious implications for their survival. Humanitarian assistance to refugees must not be linked with political considerations. The long-term durable solution of the refugee problem should be the goal that we seek to achieve. Pending the attainment of that goal, the international community is under a moral obligation to continue to provide the refugees with the humanitarian assistance and support they need.
The efforts of Somalia to promote socio-economic growth and development has been further impeded by the grave humanitarian situation that has developed in some of the northern districts of Somalia. Besides significant loss of human life caused by attacks against government installations and administrative centres by armed bandits, the situation has resulted in a massive displacement of the population and widespread destruction to public and private property. We are concerned about this grave situation.
My Government is indeed grateful to the Secretary-General for his prompt decision to dispatch a fact-finding mission to the area to assess the humanitarian needs of the affected population. We would like to thank the United Nations mission which was entrusted with that task for the diligence with which it carried out its work and for the report which it has prepared and which is new before this Assembly.
On its part, my Government has taken appropriate measures to deal with this grave disaster situation. Within the limits of its meagre resources, the Government extended all possible assistance to the affected population in terms of food, medical supplies and other basic needs. In view of the gravity and magnitude of this human problem a great deal of international assistance will be required. Unfortunately, the response of the international community so far has not been adequate. My Government appeals for the necessary support so that the programme for rehabilitation and reconstruction, as recommended by the United Nations mission, can be fully implemented.
A review of current international developments would reveal that the relaxation of East-West tension and ongoing moves to deal peacefully with regional conflicts have had a sobering impact on the overall international situation. However, while the constructive role played by the international community in promoting solutions to the major problems facing the contemporary world could be a cause for satisfaction, there still remain many intractable problems and areas of conflict that continue to threaten international and regional peace and security, Somalia believes that disarmament is a moral imperative in this nuclear age. It is a sine qua non for attaining the most important goal of the Charter, namely the maintenance of international peace and security. The unrestricted arms race has rendered international peace and security ever more vulnerable. The situation calls for dialogue and meaningful negotiations and it was in this context that we expressed our satisfaction at the new spirit of rapprochement between the two super-Powers, it is our earnest hope that the recent changes in East-West relations will have a favourable impact on global disarmament efforts and the lessening of world tension.
We are gravely concerned at the continuation of the conflict in the Middle East, which is a direct result of historic injustices and brutalities suffered by the Palestinian peoples who were forcibly expelled from their homeland. The question of Palestine is at the heart of the problem in the Middle East. The courageous uprising, intifadah, of the people of the West Bank and Gaza is an eloquent reminder that there will be no peace in the region unless the legitimate and inalienable rights of the Palestinian people are fully restored.
The position of Somalia on this question is firm and consistent. We have always extended unequivocal support to our Palestinian brothers in their struggle for the restoration of their inalienable rights to self-determination, freedom and independence, under the leadership of the Palestine Liberation Organization (PID) - their sole and legitimate representative. We welcomed the establishment of an independent State of Palestine by the Palestine National Council last year and were among the first States to recognize it. Somalia is one among the many countries which have consistently supported the convening of the International Peace Conference on the Middle East with the participation of Palestine on an equal footing with other parties. We believe that the Conference will provide a unique opportunity for negotiations on the basis of the constructive resolutions of the General Assembly on the Middle East. This session of the General Assembly should undertake a decisive course of action in support of the peace process in the Middle East.
Another area of major international conflict is southern Africa. It is imperative for all of us to do everything possible to wipe out the last vestiges of colonialism, racism and apartheid in southern Africa. Somalia, an active member of the United Nations Special Committee against Apartheid, is irrevocably committed to the cause of the oppressed people of Namibia and South Africa in their just and legitimate struggle for freedom, liberty and human dignity. Somalia welcomes the commencement of the implementation of the United Nations plan for Namibia. The Secretary-General deserves our deep appreciation for his historic contribution to the Namibian cause. However, in this context I should like to enter a caveat in respect of the backdrop of the rapidly unfolding events in Namibia arising from manipulations and manoeuvres by the racist South African regime, including widespread intimidation and harassment of the civilian population aimed at frustrating the process of Namibian independence. We call upon the international community immediately to ensure conditions in Namibia that would enable the Namibian people to participate freely in the electoral process under the supervision and control of the United Nations leading to the early independence of the territory. Somalia urges the Secretary-General to do everything in his power to ensure that Security Council resolution 435 (1978) is implemented in its original and definitive form.
The responsibility of the international community to promote human rights and remove threats to peace is nowhere heavier than in the case of South Africa. The Somali Government welcomes the increasing application of measures which demonstrate the world community's abhorrence of the policies of apartheid pursued by the Pretoria regime. Regrettably, however, the apartheid system remains essentially in place and, as recent events show, institutionalized oppression against the majority of the population and against all those who oppose apartheid continues unabated. Member States must undertake concerted global action to ensure the complete eradication of apartheid and the establishment of a democratic society in a united, democratic South Africa.
In the event that the Pretoria regime should continue its policy of internal repression and external aggression the Security Council should take immediate action in accordance with Chapter VII of the United Nations Charter and impose comprehensive and mandatory sanctions against the racist South African regime. On Afghanistan, Somalia has always looked forward to an early settlement of the conflict in that war-torn territory. We were heartened by the agreements reached by the concerned parties in Afghanistan last year. The phased withdrawal of foreign troops also heightened expectations for an early resolution of the conflict. However, we are deeply dismayed that the situation in Afghanistan is not yet resolved and the incessant suffering of the Afghan people continues seriously to affect peace and stability in the region. We urge all parties concerned to undertake every effort in the search for a peaceful settlement of their differences on the basis of full and consistent implementation of the Geneva Agreements.
On the question of Cyprus, we would like to emphasize the need for dialogue and inter-communal talks which are the only way to reach a just solution by peaceful means. We commend the Secretary-General, whose patient efforts to promote a negotiated settlement have been a major factor in the search for an end to the conflict. We are heartened by the recent meetings conducted at the highest level between the concerned parties, which we consider a positive step forward. We urge the Secretary-General to continue with his mission of good offices and appeal to all parties involved to co-operate fully with him in a constructive spirit to find a just and lasting solution, taking into account the fundamental rights of both communities.
Somalia firmly believes that the conflict in Cambodia should be settled by peaceful means on the basis of the withdrawal of all foreign forces there from, and by ensuring the right of the people of Cambodia freely to determine their destiny without outside interference. While the recently held Paris Conference on Cambodia did not fully translate the expectations of the world community into reality, we trust that all parties involved will continue to exert their influence towards an early resolution of the conflict.
On the question of Korea, my Government supports the peaceful reunification of the Korean people. We hope that the contacts that have taken place between the representatives of the parties concerned will bring about greater understanding and create the necessary conditions for a peaceful resolution of this long-standing problem. In conformity with the principle of universality, which is a fundamental feature of the United Nations, we support the aspiration of the Korean people for membership in the United Nations in order to contribute to the furtherance of international peace, security and co-operation.
As the world enters the third millennium, we, the family of nations, have no option but to face the challenges of the contemporary world. The need of the hour is for fresh and bold action. We must undertake concerted efforts towards a better and nobler life for all of our peoples. Collectively, the nations of the world have enough resources to underwrite our endeavours. The human genius and potentials, which are almost without limit, can provide us with newer and imaginative options at every stage of our journey towards a better world and a meaningful common future. Only if we choose to pursue the path of mutual understanding and co-operation can our collective efforts succeed. I most sincerely hope that we make the right choice at the right time, and the time is now.
